Citation Nr: 1718075	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from August 1979 to June 1995.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in November 2014, when it was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran has a respiratory disorder, notably reactive airway dysfunction syndrome, that is due to the Veteran's Persian Gulf service.

2.  A low back disorder was not present until several years after service and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for reactive airway dysfunction syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 2016).  

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Veteran was afforded an appropriate VA examination, and probative evidence as to whether the Veteran has a low back disorder related to service has been obtained.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, the record includes outstanding VA and private medical records, including the 2011 magnetic resonance imaging report.

Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
 
The Veteran's service personnel records indicate she is a Persian Gulf veteran.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications (e.g., objective evidence perceptible to an examining physician and other non-medical indicators capable of independent verification) of a qualifying chronic (i.e. existing six months or more, to include by exhibiting intermittent episodes of improvement and worsening over a six month period) disability which cannot be attributed to any known clinical diagnosis, but which instead resulted from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2016).  

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis:  Respiratory Disorder

After consideration of the evidence, service connection is warranted for a respiratory disorder.  The record includes the Veteran's competent history of respiratory symptoms, notably cough, during and since her service in the Persian Gulf, for which she has been prescribed an inhaler.  

The record includes a February 2015 VA medical opinion that the Veteran does not have, and has not had, a chronic respiratory disorder but the Veteran did have objective indicators of a chronic disability pattern involving recurrent prolonged dry cough, chest tightness, and bronchial sensitivity to irritants that began within a year of discharge from service.  The examining physician noted that the record included frequent visits for care for this disability pattern and that the Veteran was observed to cough frequently during evaluation.  The physician reported that although the record included clinical diagnosis of asthma, the diagnostic testing was not consistent with chronic obstruction or asthma.  The  physician explained that the hallmark of asthma is the presence of reversible airflow obstruction as shown on pulmonary function testing and that the Veteran's diagnosis was based on a FEF ratio that was not diagnostic for asthma or chronic obstructive lung disease.  The physician added that there was no documented audible wheezing on examination, which was a cardinal physical finding for asthma.  The examiner reported that airway hyperresponsiveness after exposure to irritant exposures such as silica or particulate matter is plausible even if true asthma is not objectively present.  

The record also includes an August 2015 VA examination record which reveals diagnoses of asthma and reactive airway dysfunction syndrome.  The examiner determined that it was at least as likely as not that the asthma/reactive airway dysfunctional syndrome was related to service.  The examiner explained that reactive airway dysfunctional syndrome falls under classification exposure to airborne particulate matter and falls under Gulf War illness as a diagnosable chronic multisymptom illness with partially explaining etiology.  The examiner noted that the Veteran complained of breathing problems during her separation examination and respiratory problems were noted within 12 months of discharge.  The examiner added that the Veteran's description of chest tightness and cough associated with shortness of breath when exposed to smoke and fumes correlated "very well" with reactive airway dysfunction syndrome.  The examiner determined it was at least as likely as not that the reactive airway dysfunction syndrome was associated with environmental airborne particulate matter exposure in Southwest Asia.

The Board finds the aforementioned opinions are highly probative evidence in support of service connection for reactive airway dysfunction syndrome/asthma.  The Board further finds that this disorder has manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Notably, the record shows intermittent use of inhalational therapy.  The Board acknowledges that the record includes VA opinions dated in 2011 and 2012 that the Veteran had asthma that was not related to service.  The opinions did not adequately address the competent and credible evidence of symptoms since service, however, and resolving all reasonable doubt in favor of the Veteran, the Board finds service connection is warranted.

Analysis:  Low Back Disorder

A November 1985 treatment record reveals the Veteran's history of symptoms including lower back pain.  The diagnosis was dysmenorrhea.  Service examination records, including the retirement examination, reveals normal clinical findings for the spine and negative history as to recurrent back pain.  

A November 2002 private treatment record reveals the Veteran's history of low back pain.  She reported that the pain began two weeks earlier while brushing her teeth.  The diagnoses were lumbar spine subluxation, displacement of the lumbar intervertebral disc without myelopathy, sacroiliac subluxation, and thoracic spine subluxation.  The records reveal treatment until September 2003, at which time she reported resolution of back pain.  

July 2007 private treatment records reveal the Veteran's history of stiffness and soreness in the lower back for several days.  Diagnoses included strain/sprain.  A September 2007 private treatment record reveals the Veteran's history of slipped discs.  The diagnosis was lumbar back pain with a suspected etiology of sciatica, possibly from piriformis syndrome or protrusion disc. 

A May 2008 private treatment record reveals the Veteran's history of chronic back pain "for years."  

June 2011 private records report a flare of back pain, with a previous episode of back pain in 2004.  A subsequent June 2011 private treatment record reveals a history of intermittent low back pain with a significant flare of symptoms four years earlier.  Examination and radiographic imaging showed disc herniation and degeneration.  

An August 2011 VA examination record reveals the Veteran's history of treatment for nontraumatic back pain during service.  She reported several episodes of low back pain beginning in 2001 and treatment for low back pain with sciatica in 2011 that was attributed to herniated disc.  She reported that she believed her current low back disability was related to physical activity during service.  The examiner diagnosed osteoarthritis.  The examiner reported that it was not at least as likely as not that the current low back disability was related to service.  The examiner noted that the in-service back pain was due to dysmenorrhea and that the back pain in May 2011 was attributable to an acute herniated disc, which was not noted to be present in service.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a low back disability.  Initially, the Board finds that a preponderance of the evidence shows that a current low back disability was not present until more than one year after the Veteran's service.  The medical records dated during service reveal no complaint or finding of a low back disability, and the initial diagnosis of a chronic condition dates in 2002, seven years after discharge from service.  The Board notes that the record includes a history of low back pain during service.  The history was attributed to dysmenorrhea and not a back disorder, however, and the Board notes that the evidence does not suggest the existence of low back pain from November 1985 (the date of the in-service history) until 2002.  Notably, the Veteran reported a recent onset of low back pain at the time of initial treatment in 2002 and she has never reported chronic back pain since service.  Thus, the Board finds the November 1985 history of low back pain is not probative evidence that a current back disorder was present during service.  
 
The Board further finds the probative evidence does not suggest that a currently diagnosed low back disorder is related to service.  A VA examiner determined that the condition is not related to the Veteran's service.  There is no medical opinion of record linking the low back disorder to service.  Although the appellant might believe that her low back disorder is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

Service connection for a respiratory disorder is granted.

Service connection for a low back disorder is denied.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


